DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 3 August 2020:
	Claims 1, 3-5, 11-12, 14, 19 and 22-23 are amended.
	Claims 20-21 are canceled.
	Claims 1-19 and 22-23 are pending.


Allowable Subject Matter
Claims 1-19 and 22-23 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for encoding/decoding data, wherein the encoding method comprises steps of receiving a message of a given size, the message being represented by a series of units of data, configuring multiple encoding elements in an arrangement having a given frame size, and encoding the message by passing each unit of data through the arrangement so that each unit is processed by at least one of the encoding elements. The frame size of the arrangement is the maximum number of units of data that can pass through the arrangement without any unit of data passing through the arrangement and being processed in the same way as another unit of data. 

The closest prior art are as follows:

Oh et al. (U.S. PGPub. 2009/0044072) discloses techniques for a digital broadcasting system which is robust against an error when mobile service data is transmitted and a method of processing data. The mobile service data is subjected to an additional coding process and the coded mobile service data is transmitted. It is possible to cope with a serious channel variation while applying robustness to the mobile service data. However, unlike the instant invention, Oh does not disclose “the configuring of the network of encoding elements defines how each unit of data is transformed by the encoding elements and defines how encoding elements are arranged in serial or parallel groups” and “an encryption machine…whereby an encryption machine having a larger frame size increases the challenge for an attacker attempting to analyse and decode a message encrypted by the encryption machine.”

Fiat (U.S. Patent 5,592,552) discloses techniques for a selective broadcasting method operative to transmit a plurality of message data signals to a corresponding plurality of subscriber subsets within a set of subscribers, the method comprising receiving an indication of a privileged set comprising an individual subset and transmitting a message data signal from which a key can be extracted by members of the privileged set and cannot be extracted by any set of members outside the privileged set whose number of members is less than a predetermined resiliency, wherein the length of the message data signal is less than the sum of lengths of the message data signals required if an individual message data signal is transmitted to each subscriber in the privileged set. However, unlike the instant invention, Fiat does not disclose “configuring multiple encoding elements in a network, the encoding elements further configured to receiving units of data and perform a transformation on the units of data to generate an output” and “the frame size of the encryption machine being defined as the maximum number of units of data that can be pass through the network without any unit of data passing through the network and being processed in the same way as another unit of data.”

Bukshpun et al. (U.S. PGPub. 2010/0211787) discloses techniques for a data encryption device to perform network communications, the method comprising obtaining an indexed array of encryption keys, wherein the indexed array of encryption keys is shared with a data decryption device. The method further comprises obtaining a message to be encrypted, using a first random or pseudorandom number to determine an index and obtaining a first key from the array of encryption keys, wherein the first key 

Lee et al. (U.S. PGPub. 2008/0151937) discloses techniques for a digital broadcasting system including a transmitting system and a receiving system, and a method of processing data. The method of processing data of a transmitting system includes sequentially grouping N number of columns (Kc) configured of A number of enhanced data bytes having information included therein, thereby creating a frame having a size of N (rows)*Kc (columns), wherein N and A are integers, encoding the created frame, and multiplexing and transmitting enhanced data included in the encoded frame and main data. However, unlike the instant invention, Lee does not disclose “configuring multiple encoding elements in a network, the encoding elements further configured to receiving units of data and perform a transformation on the units of data to generate an output” and “the frame size of the encryption machine being defined as the maximum number of units of data that can be pass through the network without any unit of data passing through the network and being processed in the same way as another unit of data.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-19 and 22-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433